DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 recites the limitation "the adjustment speed" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul Li et al. U.S. Patent Publication 2017/0293281 A1 (Li).
Regarding claim 1, Li discloses a method for adjusting a piece of seating and reclining furniture with a seat (Figure 1 Element 6) and a backrest (Element 9), the seat and/or the backrest in a positioning mode being optionally positioned at least in an upright basic position (Figure 5), a first reclining position or a second 5reclining position by means of at least one actuator and the seat and/or the backrest in an activatable relaxation mode being movable back and forth ([0013] and [0027]), characterized in that the seat and/or the backrest is adjusted in the positioning mode as well as in the activatable relaxation mode between the first reclining position and the second reclining position by means of the same actuator.  
Regarding claim 2, Li discloses the method characterized in that the actuator is controlled by a pulse width modulation unit ([0027]).  
Regarding claim 3, Li discloses the method characterized in that the relaxation mode can only be activated when the seat and/or the backrest are located in the first reclining position or in the second reclining position or between the first reclining position 15or the reclining second position ([0013], positions modified by user).  
Regarding claim 4, Li discloses the method characterized in that at least one sensor detects whether the seat and/or the backrest is located in the first reclining position or second reclining position or between the first reclining position or second reclining position ([0022] and [0027]).  
Regarding claim 5, Li discloses the method characterized in that the adjustment speed of the piece of seating and reclining furniture is greater in the positioning mode than in the relaxation mode ([0020-0021], motion control variations).  
Regarding claim 6, Li discloses the method characterized in that the adjustment speed of the piece of seating and reclining furniture is varied in the relaxation mode ([0020-0021], motion control variations).  
Regarding claim 7, Li discloses the method characterized in that in the relaxation mode the adjustment of the seat and/or the backrest is varied by braking and/or accelerating and/or pausing ([0015-0020], programmable controls).  
Regarding claim 8, Li discloses the method characterized in that in the relaxation mode the 5direction of rotation of the actuator is reversed when the first reclining position or the second reclining position is reached ([0015-0020], programmable controls).  
Regarding claim 9, Li discloses the method characterized in that the speed of the actuator by which the piece of seating and reclining furniture is adjusted in the relaxation mode is reduced before the first reclining position or second reclining position is 10reached, and is increased again after reversal of the direction of rotation of the actuator ([0015-0020], programmable controls).  
Regarding claim 10, Li discloses a piece of seating and reclining furniture comprising a seat, a backrest (Figure 1) and an adjustment mechanism for changing the position of the seat and/or the backrest between at least an upright basic position, a first reclining position and a second 15reclining position (Figure 5), the adjustment mechanism having at least one actuator and a controller for controlling the actuator, the controller having at least one positioning mode for positioning the seat and/or backrest in the upright basic position, the first reclining position or the second reclining position and a relaxation mode for moving the seat and/or the backrest back and forth, 20characterized in that in the positioning mode as well as in the relaxation mode the seat and/or backrest is adjustable by the same actuator between the first reclining position and the second reclining position ([0020-0025]).  
Regarding claim 11, Li discloses the piece of seating and reclining furniture characterized in that the controller has a pulse width modulation unit for speed control of the 25actuator ([0027]).  
 Regarding claim 12, Li discloses the piece of seating and reclining furniture characterized in that the relaxation mode comprises a plurality of cycles between the first reclining position and the second reclining position ([0004] and [0027]).  
Regarding claim 13, Li discloses the piece of seating and reclining furniture characterized in 5that at least one sensor is provided for detecting the position of the piece of seating and reclining furniture ([0027]).  
Regarding claim 14, Li discloses the piece of seating and reclining furniture characterized in that a footrest is further provided which is adjustable between a retracted position and an extended position, the footrest being in a retracted position in the upright 10basic position and between the first reclining position and second reclining position in the extended position (Figure 1 Element 4 and 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636